Order entered August 8, 2016




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-16-00880-CR

                  JONATHAN MATTHEW LEATHERWOOD, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 194th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F15-34596-M

                                           ORDER
       On July 26, 2016, the Court received appellant’s pro se notice of appeal and affidavit of

indigency. We ORDER the trial court to appoint counsel to represent appellant on this appeal.

We further ORDER the trial court to send this Court the order appointing new counsel within

FIFTEEN DAYS of the date of this order.

       We DIRECT the Clerk to send copies of this order to the Honorable Ernest White,

Presiding Judge, 194th Judicial District Court; and the Dallas County District Attorney’s Office.



                                                      /s/   LANA MYERS
                                                            JUSTICE